                                    "flt:\\AO   ENlDORSEU
Federal Defende:rsaf,_ll.n -                     i.        52 Duane Street-10thFI001~ New York, NY 10007
0 F NEW YORK, INC .                                                  Tel: (212) 417-8700 Fax: (212) 571-0392



 David E. Patton
   Executive Director
 ancl Atwrney~in-Chief

                                                January 16, 2020



      Honorable Andrew L. Carter, Jr.                           -------.;c;~cmw------\
                                                                    USDCSDNY
      United States District Judge                                       DOCUMENT
                                                                         ELECTRONICALLy FILED
      Southern District of New York
                                                                         DOC#:---:-~-;:,~-
      40 Foley Square                                                    DATE FILED: \· '2.-\-'l-C
      New York, NY 10007-1312

      Re:      United States v. Gregory Price
               18 Cr. 314 (ALC)

      Dear Judge Carter:
           I write to inform the court that a conflict of interest has arisen in Federal
      Defender's continued representation of Mr. Price.
            For this reason, I ask that Federal Defenders be relieved and that CJA counsel
      be appointed as soon as possible.


                                                      Sincerely,


                                                                   ...   ~
     cc:      Jeffrey Coffman, AUSA
              Gregory Price



     JLB:kvo
